Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 1 of 18 PageID #: 2196



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                     Terre Haute Division


  ROGER TODD,                                  )
                                               )
                  Plaintiff,                   )
                                               )
          v.                                   )                 Case No.        2:19-cv-85-JMS-DLP
                                               )
  OCWEN LOAN SERVICING, LLC., and              )
  DEUTSCHE BANK NATIONAL TRUST CO., as )
  Trustee for NovaStar Mortgage Funding Trust, )
  Series 2007-1 ,                              )
                                               )
                Defendants                     )

                     PLAINTIFF’S RESPONSE IN OPPOSITION TO
                  OCWEN LOAN SERVICING, LLC’s MOTION TO QUASH

        Plaintiff, Roger Todd (“Todd”), by and through undersigned counsel, respectfully submits

  this Response In Opposition to Defendant Ocwen Loan Servicing, LLC.’s Motion to Quash the

  Subpoena for Ronald M. Faris’ Deposition and For Protective Order (“Motion to Quash”). For

  the reasons set forth below, Todd respectfully requests the Court deny the Motion to Quash in all

  respects.

                                           INTRODUCTION

         In support of its Motion to Quash, Ocwen offers two notable truths: Mr. Faris is the

  former CEO of Ocwen Financial Corporation and he was not involved in the day-to-day

  servicing of Todd’s mortgage loan. But what it withholds is much more compelling. From 1998

  to June of this year, Mr. Faris continuously held a series of high level positions at Ocwen. This

  tenure is unique not just because of its length, but also because it overlaps with all critical

  junctures of Ocwen’s operations related to its former mortgage servicing platform RealServicing.

  Mr. Faris was uniquely placed at Ocwen when it began utilizing RealServicing, when it first

                                                     1
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 2 of 18 PageID #: 2197



  identified systematic flaws with RealServicing, when it came under regulatory scrutiny and

  action related to its practices and use of Real Servicing, and when corrective action was or

  should have been taken to address them. He is also credited with shepherding Ocwen away from

  RealServicing. With regard to the regulatory actions, Mr. Faris was intimately involved in and

  personally executed a number of the consent decrees and orders requiring the implementation of

  policies and systems to address systematic servicing errors identical to those at issue herein. For

  instance:

                 1) Mr. Faris was CEO of Ocwen on December 16, 2013, when Ocwen executed

                     the Consent Judgment in Consumer Financial Protection Bureau, et al. v.

                     Ocwen Financial Corporation and Ocwen Loan Servicing, LLC, United States

                     District Court, District of Columbia, Case No. 1:13-cv-02025-RMC (filed

                     February 26, 2014) (the “Ocwen National Mortgage Settlement”).

                 2) Mr. Faris was CEO of Ocwen on December 19, 2013 when Ocwen executed

                     the Settlement Agreement and Consent Order for In Re: Ocwen Financial

                     Corporation and Ocwen Loan Servicing, LLC, Administrative Case No.: C-

                     13-1153; Order No.: C-13-1153-14-CO01.

                 3) On December 19, 2014, Mr. Faris executed the Consent Order Pursuant to

                     New York Banking Law § 44 in In the matter of Ocwen Loan Servicing, LLC,

                     New York State Department of Financial Services (the “2014 Consent

                     Order”).

                 4) Mr. Faris was CEO of Ocwen on March 27, 2017 when Ocwen executed the

                     Consent Order Pursuant to New York Banking Law § 44 in In the matter of




                                                   2
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 3 of 18 PageID #: 2198



                     Ocwen Loan Servicing, LLC, New York State Department of Financial

                     Services (the “2017 Consent Order”).

                 5) Mr. Faris was CEO of Ocwen on April 14, 2017 when Ocwen was sued by the

                     Consumer Financial Protection Bureau (the “CFPB”) in a lawsuit captioned,

                     Consumer Financial Protection Bureau vs. Ocwen Financial Corporation,

                     Ocwen Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC, United

                     States District Court, Southern District of Florida, West Palm Beach Division,

                     Case No. 9:17-VC-80495.

                 6) Mr. Faris was CEO of Ocwen on September 28, 2017 when Ocwen entered

                     into Consent Orders with the States who had filed cease and desist orders.

                     Those agreements generally imposed the same or similar obligations on

                     Ocwen’s conduct going forward.

         Thus, Mr. Faris was positioned to obtain a rare perspective and first-hand knowledge of

  issues including a complete timeline of events as related to RealServicing, corporate knowledge

  and complicity regarding systematic defects with RealServicing and the lack of compliance

  mechanisms likely to result in the misapplication of payments and manufactured states of

  default, efforts to address those issues, and the commitments with regulators undertaken by

  Ocwen to cure them. He can also speak to the state of mind of Ocwen’s Board of Directors

  during relevant periods of time, cost benefit analyses considered, and his understanding of the

  existence of relevant compliance efforts.

         With regard to Ocwen’s allegation that Mr. Faris’ deposition is being sought to inflict

  hardship upon him or as an abusive litigation tactic, nothing could be further from the truth. In an

  effort to minimize any inconvenience or annoyance, Todd noticed the deposition a short distance



                                                   3
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 4 of 18 PageID #: 2199



  from Mr. Faris’ home and has already agreed to reschedule it to a date more convenient to him.

  Likewise, Todd also has no interest in wasting Mr. Faris’ time or anyone else’s in search of

  information obtainable elsewhere or without calculable benefit. Plainly, his deposition is sought

  because of the unique knowledge he possesses and because as the retired and former CEO of

  Ocwen, his testimony will not disrupt the daily operations of the company.

                                        LEGAL STANDARD

         Federal Rule of Civil Procedure 45 governs the issuance of subpoenas. The breadth of

  discoverable material via subpoena parallels the liberal scope permitted under Rule 26(b) so long

  as the material sought is relevant, and not privileged. Graham v. Casey's General Stores, 206

  F.R.D. 251, 253–54 (S.D. Ind. 2002). A court must grant a motion to quash or modify a

  subpoena that “requires disclosure of privileged or other protected matter ... or subjects a person

  to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iii)-(iv). The party seeking to quash a subpoena

  bears the burden of establishing its objections. Jackson v. Brinker, 147 F.R.D. 189, 194 (S.D.

  Ind. 1993) (citing Holifield v. United States, 909 F.2d 201, 2014 (7th Cir. 1990)). The decision of

  whether to quash a subpoena falls within the district court’s discretion. See Ott v. City of

  Milwaukee, 682 F.3d 552, 556 (7th Cir. 2012).

         When analyzing whether to permit the deposition of a high level executive, the most

  important question to be answered is whether the individual possesses unique personal

  knowledge or perspective of relevant topics and issues. See In re Bridgestone/Firestone, Inc.

  Tires Prods. Liab. Litig., 205 F.R.D. 535 (S.D. Ind. 2002) (permitting the deposition of then

  CEO of Ford, William Clay Ford, Jr.); Broadway Gate Master Fund, LTD. v. Ocwen Financial

  Corporation, Case 9:16-cv-80056-WPD (S.D. Fla. Nov. 15, 2017) (permitting the deposition of




                                                    4
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 5 of 18 PageID #: 2200



  then CEO and CFO of Ocwen, Ronald Faris and Ravi S. Parthasarathy); Six West Retail

  Acquisition v. Sony Theatre Management, 203 F.R.D. 98 (S.D.N.Y. 2001).

                                            ARGUMENT

     I.       Ocwen has Failed to Articulate, Let Alone Establish, A “Personal Right or
              Privilege” or “Legitimate Interest.”

           Preliminarily, Ocwen seeks to quash a subpoena served upon another, a former

  employee, without articulating a specific “legitimate interest” or “privilege” for doing so.

  Generally, only the subject of a subpoena may move to quash; however, if a party has a

  “personal right or privilege” or “legitimate interests,” that party may object to the subpoena.

  Kyner v. Loveridge, No. 2:17-cv-00373-JPH-MJD, 2019 WL 1778663 (S.D. Ind. Apr. 23, 2019)

  (J. Dinsmore) (citing Brady v. Cent. Indiana Reg'l Blood Ctr. Inc., No. 1:99-MC-19, 1999 WL

  33912610, at *1 (N.D. Ind. Oct. 6, 1999)); Noble Roman’s, Inc. v. Hattenhauer Distrib. Co., 314

  F.R.D. 304, 306 (S.D. Ind. 2016).

     II.      Faris Is No Longer Ocwen’s CEO and The Seventh Circuit Has Not Adopted the
              “Apex Doctrine.”

              Ocwen’s various arguments are each founded upon analysis under the “apex doctrine”

  - a doctrine that has not been formally adopted by the Seventh Circuit (or any court within this

  District) - and case law discussing the deposition of a current executive. See, e.g., Naylor Farms,

  Inc. v. Anadarko OGC Co., Civil Action No. 11-cv-01528-REB-KLM, 2011 U.S. Dist. LEXIS

  68940 (D. Colo. June 27, 2011) (evaluating a Motion to Quash Subpoena and for Protective

  Order for a current company President and Chief Executive Officer); Murillo v. Kohl's Corp.,

  No. 16-CV-196-JPS, 2016 U.S. Dist. LEXIS 144053 (E.D. Wis. Oct. 18, 2016) (granting a

  protective order for a current high-level executive of a national retail chain); Salter v. Upjohn

  Co., 593 F.2d 649 (5th Cir. 1979) (refusing to allow the deposition of a prescription drug



                                                    5
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 6 of 18 PageID #: 2201



  manufacturer’s current president); Baine v. General Motors Corp., 141 F.R.D. 332 (M.D. Ala.

  1991) (refusing to allow the deposition of a current vice president of a national vehicle

  manufacturer); Earthy, LLC v. BB&HC, LLC, No. 16 CV 4934, 2017 U.S. Dist. LEXIS 167200

  (N.D. Ill. Oct. 10, 2017) (granting an organization’s Motion to Quash the subpoena of one of its

  current high-ranking executives). The reliance on the apex doctrine and cases discussing

  depositions of current executives is misplaced. Mr. Faris’ deposition cannot be shown to

  inconvenience the executive management of Ocwen in any way.

         As noted above, the Seventh Circuit has not formally adopted the apex doctrine. Nucap

  Indus. v. Robert Bosch LLC, No. 15 CV 2207, 2017 U.S. Dist. LEXIS 201458, 2017 WL

  6059770, at *5 (N.D. Ill. Dec. 7, 2017). Rather than adopting the stringent requirements of the

  apex doctrine, the Seventh Circuit has instead adopted an approach wherein the court, when

  deciding whether to limit discovery, considers “‘the totality of the circumstances, weighing the

  value of the material sought against the burden of providing it,’ and taking into account society’s

  interest in furthering ‘the truth-seeking function’ in the particular case before the court.”

  Patterson v. Avery Dennison Corp., 281 F.3d 676, 681 (7th Cir. 2002) (internal citations

  omitted). Thus, the court should consider all relevant factors in determining whether to limit

  discovery related to “apex” figures of an entity, and factors considered under the apex doctrine,

  such as an employee’s “apex” position and whether less burdensome alternatives are available,

  are merely used as guideposts in such a totality-of-the-circumstances-inquiry. See Nucap Indus.,

  2017 U.S. Dist. LEXIS 201458, 2017 WL 6059770, at *6; Patterson, 281 F.3d 676.

         Notwithstanding the foregoing, the issue before the Court is very similar to that

  confronted by Hon. Judge Barker in In re Bridgestone/Firestone, Inc., Tires Products Liability

  Litig., 205 F.R.D. 535, 536 (S.D. Ind. 2002). In Bridgestone, the court considered Ford Motor



                                                    6
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 7 of 18 PageID #: 2202



  Company’s (“Ford”) Objections to the Magistrate Judge’s Entry, which required Ford to produce

  for deposition William Clay Ford, Jr., the then-Chairman of the Board of Ford. Ford argued that

  Judge Shield’s Entry was clearly erroneous and contrary to law, and therefore should be set aside

  pursuant to Federal Rule of Civil Procedure 72(a). In support, Ford maintained that “federal

  courts require, as a prerequisite to taking the deposition of an ‘apex’ official, a showing that he

  or she has ‘unique personal knowledge’ of relevant matters.” Ford argued that the plaintiffs

  failed to make such a showing with respect to Mr. Ford, and further argued that Judge Shields

  erred in allowing the deposition. In concluding Magistrate Judge Shield’s decision was

  appropriate, and allowing the plaintiffs to proceed with taking Mr. Ford’s deposition, the court

  relied upon several factors in reaching its decision.

            First, the court found that “the plaintiffs did present evidence that Mr. Ford has referred

  to his personal knowledge of and involvement in certain relevant matters, including the Firestone

  tire recall, Explorer safety issues, and Ford’s response to the tire and Explorer issues.” Id. In so

  finding, the court noted that “[f]ederal courts have permitted the depositions of high level

  executives when conduct and knowledge at the highest corporate levels of the defendant are

  relevant in the case.” Id. (citing Six West Retail Acquisition v. Sony Theatre Management, 203

  F.R.D. 98 (S.D.N.Y. 2001); Travelers Rental Co. v. Ford Motor Co., 116 F.R.D. 140 (D. Mass.

  1987)).

            Second, the court found that “the cases upon which Ford relies for its position that courts

  impose a burden on the proponent of the deposition to demonstrate the ‘apex’ official’s unique

  personal knowledge stop well short of establishing a rigid rule applicable in all cases.” Id.

  (emphasis added). The court noted that nearly every case cited by Ford involved an individual

  personal injury, employment, or contract dispute with which the “apex” official had no personal



                                                      7
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 8 of 18 PageID #: 2203



  involvement or relevant knowledge. The court noted that in such cases, the courts’ rationale for

  barring those depositions absent the required showing is that high level executives are vulnerable

  to numerous, repetitive, harassing, and abusive depositions, and therefore need some measure of

  protection from the courts. However, the court in In re Bridgestone found that under the “quite

  different” circumstances of this case, “the rationale for the severe limitations on the right to

  depose a high level executive [was] not compelling.” This is because (1) the conduct and

  knowledge at Ford’s highest corporate levels may well be relevant to the issues presented in this

  litigation and (2) the plaintiffs sought to depose Mr. Ford not for the purposes of a single

  personal injury case, but to depose him once for all of the hundreds of personal injury cases

  pending in the MDL, the MDL class action, and many state court cases. Accordingly, the court

  found that “the coordinated deposition procedures outlined by Magistrate Judge Shields will

  serve to discourage numerous, repetitive, harassing, or abusive depositions of Mr. Ford.”

         Third, the court cited the limitations imposed on the deposition in the Entry. The

  Magistrate Judge’s Entry required Ford to produce Mr. Ford at Ford’s Corporate Headquarters

  for deposition according to a schedule that allots state court attorneys seven hours, MDL

  attorneys three hours, and Firestone’s attorneys one hour for questions. Additionally, the Entry

  gives Ford one hour for cross-examination and all plaintiff’s two hours for any redirect

  examination. Further, the court in In re Bridgestone imposed additional requirements on the

  plaintiffs: one week before the depositions, plaintiffs were required to file under seal with the

  court (but not serve) a list of subjects to be covered in Mr. Ford’s deposition.

         Here, there is a clear presumption that Mr. Faris has unique knowledge and conduct and

  knowledge at the highest corporate levels are relevant to the issues in this case, as established in

  the Introduction herein. Further, also like the case of In re Bridgestone, the rationale for the



                                                    8
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 9 of 18 PageID #: 2204



  severe limitations of the apex doctrine is not compelling under these circumstances. Mr. Faris is

  the former CEO of Ocwen and thus, there is no risk that his deposition would be disruptive to the

  day-to-day management and operation of Ocwen. Further, there is no risk here of some undue

  burden or hardship. Todd has already agreed to limit the deposition to 6 hours, within mere miles

  of Mr. Faris’ home, and even on a date to better accommodate his schedule. Moreover, Todd is

  willing to impose even more reasonable limitations upon Mr. Faris’ deposition to accommodate

  Mr. Faris and alleviate any concerns of abuse. For example, like in In re Bridgestone, Todd is

  willing file under seal a list of all subjects to be covered so to aid the Court in preparing to rule

  on any disputes that may arise and to promote adherence to a range of subject the propriety of

  which they are prepared to defend.

            Accordingly, because the facts and the issue before the Court here are so similar to those

  of In re Bridgestone, Todd respectfully suggests that this Court similarly permit the deposition of

  Mr. Faris subject to reasonable limitations like those discussed above.

     III.      Ocwen Bears the Heavy Burden of Showing Why Mr. Faris’ Deposition Should
               Not Be Taken.

            Moving beyond hard doctrinal requirements, Ocwen bears the heavy burden of

  establishing a proper reason that the deposition should not be taken. Professed lack of knowledge

  is generally not a sufficient reason and would not be credible in this case anyway in light of the

  regulatory agreements executed by Mr. Faris. “When a witness has personal knowledge of facts

  relevant to the lawsuit, even a corporate president is subject to deposition. Further, the general

  rule provides that a claimed lack of knowledge does not provide sufficient grounds for a

  protective order.” Digital Equip. Corp. v. System Indus., 108 F.R.D. 742, 744 (D. Mass.

  1986) (citation omitted); see also Alexander v. FBI, 186 F.R.D. 60, 64 (D.D.C. 1998) (denying

  motion to quash subpoena) (“A professed lack of knowledge typically does not constitute good

                                                     9
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 10 of 18 PageID #: 2205



  cause and is insufficient to warrant the quashing of a deposition.”); Naftchi v. New York Univ.

  Med. Ctr., 172 F.R.D. 130, 132 (S.D.N.Y. 1997) (denying protective order barring deposition)

  (“Nor, in ordinary circumstances, does it matter that the proposed witness is a busy person or

  professes a lack of knowledge of the matters at issue, as the party seeking the discovery is

  entitled to test the asserted lack of knowledge.”).

           Here, Ocwen has only offered conclusory allegations of Faris’ lacks relevant knowledge.

  This is simply not sufficient to carry its burden. “The party requesting a protective order must

  make a specific demonstration of facts in support of the request as opposed to conclusory or

  speculative statements about the need for a protective order and the harm which will be suffered

  without one.” Alexander, 186 F.R.D. at 64. Indeed, one court has denied a protective order in a

  similar challenge where there was no affidavit from the proposed deponent. See Steadfast

  Insurance Co. v. Auto Marketing Network, Inc., No. 97 C 5696, 1999 U.S. Dist. LEXIS 6897 at

  *5 (N.D. Ill. Apr. 29, 1999).

     IV.      Faris Has Personal Knowledge of Facts at Issue.

     As stated, Ocwen proclaims that Mr. Faris has no unique personal knowledge without so

  much as attaching an affidavit in support. In addition to this proclamation being legally

  insufficient it is patently false. As detailed above and below, it is inconceivable Mr. Faris would

  not possess an unrivaled wealth of unique knowledge relevant to some of the most important

  aspects of this case (ie., willful indifference, knowledge, notice, lack of mistake). In fact,

  examples of his public comments further this point:


     ● In addition, Mr. Faris is cited by the CFPB as receiving certain emails regarding Ocwen’s

           system of record that are relevant to Ocwen’s notice. One such email sent to Mr. Faris in

           2014 from Ocwen’s Head of Servicing described RealServicing as:


                                                    10
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 11 of 18 PageID #: 2206



                An absolute train wreck. I know there’s no shot in hell, but if I
                could change systems tomorrow I would. I can’t tell you the
                number of hours I and others spend on basic servicing technology
                blocking and tackling. I’m not talking about differentiators here.
                I’m talking about getting system to stay online, escrow analysis to
                work,      letters    to     print,    etc.     It’s    ridiculous.

        The 2017 Consent Order.

     ● In a 2015 earnings call with investors, Mr. Faris told investors that Ocwen was

        “committed to correcting any deficiencies, remediating any borrower harm, and

        improving our compliance management systems and customer service.” And although

        Faris acknowledged that Ocwen would incur an expected $50 million in regulatory

        monitoring costs for the year, he also assured investors that “over time, as we

        demonstrate ongoing compliance and as the monitors roll off, we should see these

        expenses decline.” Complaint, Karen A. Carvelli et al. v. Ocwen Fin. Corp. et al., 2018

        WL 4941110, No.: 9:17-cv-80500-RLR (S.D. Fla. Apr. 30, 2018).

     ● In March 2013, Ocwen announced that it had established a Compliance Committee to

        provide assistance to Ocwen’s Board of Directors with oversight of Ocwen’s compliance

        with applicable laws, rules and regulations. Mr. Faris was a member of the Compliance

        Committee because, according to Ocwen, “the Compliance Committee benefits from his

        deep knowledge of industry regulation and compliance practices as well as his many

        years of experience working with industry regulators.” Securities & Exch. Comm’n,

        Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934:

        Ocwen Financial Corporation (2014).

        https://www.sec.gov/Archives/edgar/data/873860/000144530514001400/ocn_def14a.htm

     ● In July 2016, Ocwen’s Second Quarter Form 10-Q reported that “[w]e believe[] [our]

        significant investments in servicing operations [and] risk and compliance infrastructure

                                                11
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 12 of 18 PageID #: 2207



          over recent years will position us favorably relative to our peers.” And in a conference

          call that same month, Faris said that “[a]s a Company we continue to make progress in

          resolving our legacy issues” and that “this legal spend is now largely behind us.” He also

          stated that Ocwen “remain[ed] focused on compliance, risk management, and service

          excellence” and was “striving to regain approvals to be able to acquire [mortgage-

          servicing rights] again” and to “resolve [its] remaining legacy, regulatory, and legal

          concerns.” Carvelli v. Ocwen Fin. Corp., 934 F.3d 1307, 1315 (11th Cir. 2019).

     ● “I like to find out first-hand what our customers are experiencing when they interact with

          us. I try to spend time each month listening in on customer phone calls and calling our

          customer service number myself.” Kim Miller, Ocwen Financial President Ron Faris:

          Trying to make mortgages work, The Palm Beach Post (Mar. 31, 2012, 9:12 PM),

          https://www.palmbeachpost.com/business/ocwen-financial-president-ron-faris-trying-

          make-mortgages-work/3yPyow2UCZ1PyHMpM5TWNL/.

     ● “I have employees tell me all the time how much they enjoy helping families who are

          struggling to stay in their home.” Id.

     V.      Mr. Faris Has Personal Knowledge And A Unique Perspective Of Relevant
             Matters.

     Ocwen also contends Mr. Faris should not be deposed because he lacks any unique

  knowledge of items at issue. In support, Ocwen relies on Berning v. UAW Local 2209, 242

  F.R.D. 510 (N.D. Ind. 2007). However, this argument relies on a self-serving and narrow view of

  the scope of this matter and, again, an entirely unsupported assessment of Mr. Faris’ s knowledge

  of relevant issues.

          In Berning, the pro se plaintiff sought to depose the current president of her union




                                                   12
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 13 of 18 PageID #: 2208



  concerning “many issues” surrounding her termination before submitting any written discovery.

  In denying this, the court highlighted how the union president did not have any personal

  knowledge concerning the plaintiff or items at issue because he was not involved in the appeal

  process. The court also noted that it would be unduly burdensome to subject the union president

  to a deposition because he supervised more than 600 full-time UAW staff members who handled

  hundreds of grievances. In further support, the court in Berning also made note of how the

  defendant offered to allow the plaintiff to depose three staff members who had personal

  knowledge of her grievance and why this was a reasonable alternative because the staff members

  had direct knowledge.

         Berning is irrelevant to this analysis because Mr. Faris is not a current executive and has

  no day-to-day management obligations for Ocwen. Faris also has significant relevant personal

  knowledge and involvement in the matters at issue here with respect to Ocwen’s efforts to

  resolve systemic deficiencies with RealServicing that led to Todd’s injuries. Further, Todd does

  not seek to depose Mr. Faris about “many issues” or the day-to-day servicing of his loan. Todd

  seeks Faris’ testimony on matters he is uniquely positioned to testify upon, including prior

  knowledge, notice, corporate complicity and Ocwen’s efforts to resolve systemic failings of

  RealServicing.

         As touched on above, Mr. Faris’ unique perspective on these matters is due in part to his

  long tenure and employment history at Ocwen. From March 1991 to July 1994, Mr. Faris served

  as Controller for a subsidiary of Ocwen. From June 1995 to May 1997, he served as Vice

  President and Chief Accounting Officer of Ocwen. From May 1997 to May 1998, he served as

  Senior Vice President of Ocwen. From May of 1998 to March 2001m he served as Executive

  Vice President of Ocwen. In March of 2001, he became President of Ocwen. Additionally, he



                                                  13
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 14 of 18 PageID #: 2209



  became a Director of Ocwen beginning in May of 2003 before becoming Chief Executive

  Officer in October of 2010. Additionally, Mr. Faris served as the President of Ocwen from

  March 2001, as a Director of Ocwen since May 2003, and as Chief Executive Officer from

  October 2010. Thus, his tenure spanned the duration of the regulatory enforcement actions and

  Ocwen’s acquisition of PHH. Given his position it is also reasonable to infer he was intimately

  involved in the facts and circumstances surrounding the consent decrees and any plan of action

  to address the deficiencies alleged therein. Thus, given Mr. Faris’ position of control during all

  relevant times, and intimate knowledge of relevant matters including mortgage servicing

  requirements, unsupported assertions of the lack of any unique personal knowledge should be

  summarily rejected.

     VI.      The Deposition Will Not Cause Any Hardship to Faris And He Has No Ongoing
              Obligations To Ocwen.

           Ocwen also seeks to prevent Todd from deposing Mr. Faris on grounds it would cause a

  great and undue hardship. At present, Mr. Faris is to appear for deposition on the morning of

  December 17, 2019. Mr. Faris is retired and Todd has already agreed to reschedule his deposition

  to ensure it does not conflict with any travel plans. Ocwen has represented that Mr. Faris had

  such a conflict on the date originally noticed for his deposition in November. The location is

  only a few minutes from his home and is not expected to take more than six hours.

     VII.     The Information Sought Cannot Be Obtained From Other Witnesses

           No current employee of Ocwen is likely to possess the same breadth of knowledge as Mr.

  Faris. Aside from founder Bill Erbey, no former employee of Ocwen possesses the same breadth

  of unique knowledge as Mr. Faris. Moreover, if such a current employee did exist, their

  deposition would undoubtedly be objected to on the basis it would place a hardship upon

  Ocwen’s daily management and affairs.

                                                   14
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 15 of 18 PageID #: 2210



         In addition, undersigned counsel has been down this road with Ocwen before. In

  Saccameno v. Ocwen Loan Servicing, LLC., Ocwen’s designated “30(b)(6) witness” attested to

  having no knowledge of the various regulatory enforcement actions detailed above. Ocwen also

  took the position on appeal that there was no evidence of corporate knowledge or complicity to

  support the punitive damages awarded in Saccameno.


     VIII. Insofar As It Is Relevant, Todd Has Exhausted Less-Intrusive Means to Obtain
           Information He Seeks From Faris.


         Ocwen also references the “apex-doctrine” in seeking to prevent Todd from deposing Mr.

  Faris on the basis that less-intrusive means are available for obtaining the same information. In

  support, Ocwen primarily relies on Nucap Indus. v. Robert Bosch, LLC., No. 15 CV 2207, 2017

  U.S. Dist. LEXIS 201458 (N.D. Ill. Dec. 7, 2017) to argue that Todd should first take a 30(b)(6)

  deposition. This argument is misguided and relies on a flawed reading of a factually distinct

  case. In addition, Ocwen ignores the substantial, unique and highly probative first-hand

  knowledge Mr. Faris possesses with regard to the larger issues in dispute.

         Ocwen next asserts that the plaintiff has not “fully utilized” written discovery, again

  relying on Nucap. This would seemingly imply that written discovery may be served upon Faris-

  -rather, the language of Federal Rule of Civil Procedure 33 is clear: “Unless otherwise stipulated

  or ordered by the court, a party may serve on any other party no more than 25 written

  interrogatories[.]” Because Faris is not a party, written discovery cannot properly be tendered to

  Faris. Thus, Plaintiff seeks deposition testimony. Plaintiff anticipates Defendant’s likely position

  that the requested discovery could be accomplished through non-deposition means. However,

  “an oral deposition (which allows follow-up questions and requires spontaneous responses) is

  often superior to other means of discovery [and] the burden that such a deposition imposes on the

                                                   15
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 16 of 18 PageID #: 2211



  deponent is not sufficient to warrant a protective order.” Van Den Eng v. Coleman Co., 2005

  U.S. Dist. LEXIS 41748 at *9 (E.D. Wisc. 2005) (denying protective order for a Senior Vice

  President and refusing to accept the argument of the party resisting deposition that the discovery

  should be taken by interrogatories or a deposition upon written questions) (citing Goldberg v.

  Raleigh Mfrs., Inc., 28 F.Supp 975 (D. Mass. 1939)). In addition, contrary to Ocwen’s assertion,

  to the degree it is relevant given the need for information unique to Mr. Faris, Todd has served

  Requests for Admission, Interrogatories, and Requests for the Production of Documents on

  Ocwen. These written discovery devices were all met with a reflexive invocation of boilerplate

  and largely baseless objections. In addition, on November 11, 2019, Todd submitted to Ocwen a

  set of proposed stipulations of fact that would substantially narrow the scope of any deposition of

  Mr. Faris.

         Finally, Todd would be greatly prejudiced by a requirement that discovery proceed in a

  set order, mode, or sequence of witnesses.

                                          CONCLUSION

         For the reasons identified herein, Plaintiff, Roger Todd respectfully requests the Court

  deny Defendant Ocwen Loan Servicing, LLC.’s Motion to Quash and Order Mr. Ronald Faris to

  appear for deposition on December 17, 2019. There is no justification for further delay. To the

  contrary, the gravity of the allegations and impending discovery deadline warrants taking Mr.

  Faris' deposition on an expedited basis, and Todd asks that he be allowed to do so.




                                                  16
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 17 of 18 PageID #: 2212




                                      Respectfully submitted,

                                      /s/ Travis W. Cohron
                                      Mike Maxwell, No. 10875-49
                                      Travis W. Cohron, No. 29562-30
                                      CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                      320 N. Meridian Street, Suite 1100
                                      Indianapolis, IN 46204
                                      Telephone: (317) 637-1321
                                      Fax: (317) 687-2344
                                      tcohron@clarkquinnlaw.com
                                      Counsel for the Plaintiff

                                      /s/ Nick Wooten
                                      Nick Wooten
                                      NICK WOOTEN, LLC
                                      5125 Burnt Pine Drive
                                      Conway, Arkansas 72034
                                      nick@nickwooten.com
                                      Counsel for the Plaintiff




                                        17
Case 2:19-cv-00085-JMS-DLP Document 63 Filed 11/15/19 Page 18 of 18 PageID #: 2213




                                      CERTIFICATE OF SERVICE

          I hereby certify that on November 15, 2019, a copy of the foregoing was filed
  electronically. Notice of this filing will be made on all ECF-registered counsel by operation of
  the Court’s electronic filing system. Parties may access this filing through the Court’s system.

   David M. Schultz
   Joseph D. Kern
   HINSHAW & CULBERTSON
   dshultz@hinshawlaw.com
   dkern@hinshawlaw.com
   Attorneys for Ocwen Loan Servicing, Inc.


                                               /s/ Travis W. Cohron
                                               Travis W. Cohron, No. 29562-30



  CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
  320 N. Meridian Street, Suite 1100
  Indianapolis, IN 46204
  Telephone: (317) 637-1321
  tcohron@clarkquinnlaw.com
  mmaxwell@clarkquinnlaw.com




                                                  18
